Citation Nr: 1525060	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to April 18, 2005 for the grant of service connection for residuals of frostbite to the right lower extremity and residuals of a right ankle injury, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1942 to September 1945. He died in October 2008. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDINGS OF FACT

1. The Veteran's claim for a right foot deformity was denied in September 1947, but he did not appeal the decision.

2. The Veteran's claims of service connection for residuals of a right ankle injury and residuals of frostbite of the right lower extremity were received at the RO on August 18, 2005.


CONCLUSION OF LAW

The requirements for an effective date prior to August 18, 2005, for the grant of service connection for residuals of frostbite to the right lower extremity and residuals of a right ankle injury have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In earlier effective date cases, where service connection has been granted and an effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The October 2005 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The claims file contains the Veteran's STRs, VA medical records (VAMRs), VA examination reports, and Social Security Administration records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Merits of the Claim

The appellant contends that an effective date earlier than August 31, 2005 should be established for the grant of service connection for residuals of frostbite to the right lower extremity and residuals of a right ankle injury. She contends the effective date of the Veteran's award of service connection should date to 1946, when she contends he first applied for service connection.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2014). Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a). Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155. An informal claim must identify the benefit sought. An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).



The Veteran filed a claim for a right leg deformity in June 1947. The claim was denied in September 1947, and the Veteran was then apprised of his rights to appeal the decision. While the appellant contends the Veteran filed a claim in 1946, there is no evidence in the claims file of an earlier claim; and to the extent the appellant contends that the Veteran's claim should have been granted in September 1947, the Veteran failed to appeal the decision within one year - the time allowed by law. 

In stating disagreement with the September 1947 decision,  the appellant has failed to raise the issue of whether there was clear and unmistakable error (CUE), and the Veteran also did not make such an assertion prior to his death. The assertion that the claim should have been granted does not allege CUE with the specificity required by 38 C.F.R. § 20.1404(a), (b), therefore the question of entitlement to an earlier effective date on the basis of CUE is moot.

The appellant also contends that the Veteran re-filed his claim in 1951 and was told his records were lost. See March 2013 Notice of Disagreement.

38 C.F.R. § 3.156(c) provides that, notwithstanding any other part of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim it will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (reopening a final decision on a claim with new and material evidence), if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. Official service department records include 1) service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; 2) additional service records forwarded by the Department of Defense or the service department any time after VA's original request for service records; and 3) declassified records that could not have been obtained when VA decided the claim due to their classified status.

There is no evidence that the Veteran filed a claim for service connection in 1951, nor is there evidence that his service records were missing at the time of the September 1947 decision.

The Veteran filed an application for service connection for residuals of a right ankle injury and residuals of frostbite of the right lower extremity, which was received on August 18, 2005. The RO treated these as separate claims from his September 1947 claim, therefore it did not require new and material evidence. These claims were granted in a January 2006 rating decision, and the RO assigned effective dates of August 18, 2005, based on the date of receipt of the Veteran's claims.

Regardless of whether the Veteran intended for his August 2005 claim to be an application to reopen the previous denial, the Veteran filed his claim for service connection for a right leg deformity in June 1947. In September 1947, that claim was denied and became final. Thus, August 31, 2005, the date he filed his new claim for service connection for residuals of a right ankle injury and residuals of frostbite of the right lower extremity is the earliest effective date possible a disability evaluation for service connection may be granted and the appellant's claim is denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

It is beyond question that the Veteran rendered valuable combat service. However, 
the claim must be denied as a matter of law. The Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which the Appellant may be granted the benefit she seeks. The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990)]. 


ORDER

Entitlement to an effective date prior to April 18, 2005 for the grant of service connection for residuals of frostbite to the right lower extremity and residuals of a right ankle injury, for accrued benefits purposes is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


